DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 01/07/2022.  Claims 1-7, 9-15, and 17-22 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (U.S. 2019/0316929 A1) in view of Heenan et al. (U.S. 2006/0220912 A1).

Claim 1, Shin teaches:
An apparatus (Shin, Fig. 1) comprising at least one processor (Shin, Fig. 1: 114) and at least one non-transitory memory (Shin, Fig. 1: 116) including computer program code instructions (Shin, ), the computer program code instructions configured to, when executed, cause the apparatus to at least: 
receive sensor data (Shin, Paragraph [0015], The onboard computer 110 receives outputs from the sensors 107.  It is further noted that actuator systems 130 also includes sensors for sending dead reckoning information to estimate the vehicle’s location and heading (see Shin, Paragraph [0016]).) from a vehicle traveling along a road segment (Shin, Fig. 2: 200, 202), wherein the sensor data comprises first sensor data from a first sensor and second sensor data from a second sensor (Shin, Paragraph [0015], There are a plurality of sensors 107, which establish at least a first and second sensor.  Additionally, sensors in actuator systems 130 also establish a plurality of sensors (see Shin, Paragraph [0016]).); 
determine a coarse location of the vehicle (Shin, Paragraph [0018], The vehicle 200 can us its positioning system, e.g. GPS, to estimate its location and orientation.  The estimated location is a coarse location.); 
identify one or more objects of the environment from the sensor data (Shin, Paragraph [0018], The vehicle 200 processes sensor data for determining the distance and angle of landmarks, e.g. 214 and 216, which are objects, e.g. light-poles 214 an d216 of Fig. 2.); 
compare the identified one or more objects from the first sensor data and the second sensor data with corresponding ground truth objects (Shin, Paragraph [0018], The vehicle 200 matches the positions of the landmarks in the map, i.e. truth objects, to the position of the same landmarks detected by the vehicle’s sensors, which include at least a first and second sensor.); 
calculate an observation in response to the comparison of the identified one or more objects with the corresponding ground truth objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation.), wherein the observation includes an accuracy of localization relative to the first sensor data and the second sensor data (Shin, Paragraph [0018], Utilizing the sensor data with known positions of the landmarks allows for the vehicle to determine its location and heading more accurately than using only GPS and/or dead reckoning techniques.  The determined vehicle location and heading that utilizes both sensor data and known positions of landmarks is either more, equal, or less accurate, i.e. the accuracy is relative, than the distance and angle of the vehicle determined by the sensors.); 
determine a location of the vehicle with a higher precision than the coarse location based, at least in part, on the observation (Shin, Paragraph [0018], The resulting vehicle location and heading is more accurate than only using GPS.); and 
allocate resources of the apparatus based, at least in part, on the observation (Shin, Paragraph [0018], The steps of retrieving map data, sensor data, and matching the map and sensor data may be performed by the vehicle ECU, which includes resources, e.g. processing power and/or memory (see Shin, Paragraph [0014]).).
Shin does not specifically teach:
The observation further includes an indication that the first sensor data has a relatively higher quality of object matching than the second sensor data; and
causing the apparatus to allocate resources comprises causing the apparatus to prioritize the first sensor data from the first sensor over the second sensor data from the second sensor based, at least in part, on the observation.
Heenan teaches:
The observation further includes an indication that the first sensor data has a relatively higher quality of object matching than the second sensor data (Heenan, Paragraphs [0013] and [0018], The system applies a confidence value to data based on how confident the apparatus is about the data from ); and
causing the apparatus to allocate resources comprises causing the apparatus to prioritize the first sensor data from the first sensor over the second sensor data from the second sensor based, at least in part, on the observation (Heenan, Paragraphs [0013] and [0018], The data from each sensing means is weighted according to the confidence value assigned to the data, effectively prioritizing the data having the higher confidence value over data having the relatively lower confidence value.  It is noted that either the first or second sensing means can have the relatively higher or lower confidence value based on the capabilities of the sensing means and the condition(s) of the environment, e.g. rain.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shin by integrating the teaching of a sensing apparatus as taught by Heenan.
The motivation would be to provide more reliable data (see Heenan, Paragraph [0011]) by giving preference to the sensing means having the more reliable sensing capabilities for varying conditions (see Heenan, Paragraph [0016]).

Claim 2, Shin in view of Heenan further teaches:
Causing the apparatus to identify one or more objects of the environment from the sensor data comprises causing the apparatus to: 
using the on-board computer and instructions in memory (Shin, Paragraph [0015]), identify one or more pole objects in the environment from the sensor data (Shin, Paragraph [0018], The example landmarks from the sensor data include light-poles 214 and 216 of Fig. 2.); and 
using the on-board computer and instructions in memory (Shin, Paragraph [0015]), identify one or more lane line objects in the environment from the sensor data (Shin, Paragraph [0017], Other identifiable landmarks include lane dividers and road markings.).

A first algorithm of a first module and a second algorithm of a second module.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the resources (see Shin, Paragraph [0014]) utilized for analyzing sensor data (see Shin, Paragraphs [0015] and [0018]) to be separate, i.e. forming a first module operating a first algorithm and a second module operating a second algorithm, for analyzing pole objects and lane objects, respectively, as a matter of engineering choice.  Such a modification would not change the principal operation of the system for matching sensor data with stored map data, and would thus yield predictable results.  See MPEP 2144.04.

Claim 3, Shin in view of Heenan further teaches:
Causing the apparatus to compare the identified one or more objects from the first sensor data and the second sensor data with corresponding ground truth objects comprises causing the apparatus to: 
compare the identified one or more pole objects in the environment with corresponding ground truth pole objects (Shin, Paragraph [0018], In the example of landmarks 214 and 216, the landmarks sensed by the vehicle sensors are compared to corresponding landmarks in the map, i.e. truth objects, which include light-poles (see Shin, Fig. 2, Paragraph [0017]).); and 
compare the identified one or more lane line objects in the environment with corresponding ground truth lane line objects (Shin, Paragraph [0018], In the example of landmarks 214 and 216, the landmarks sensed by the vehicle sensors are compared to corresponding landmarks in the map, i.e. truth objects, which include road markings and lane markers (see Shin, Fig. 2, Paragraph [0017]).).

Claim 4, Shin in view of Heenan further teaches:
Causing the apparatus to calculate an observation in response to the comparison of the identified one or more objects with the corresponding ground truth objects comprises causing the apparatus to: 
calculate a first observation in response to the comparison of the identified one or more pole objects in the environment with the corresponding ground truth pole objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation, so the matching of light-poles from sensor data with light-poles from map data is a first observation.); and 
calculate a second observation in response to the comparison of the identified one or more lane line objects in the environment with corresponding ground truth lane line objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation, so the matching of road markings and/or lane markers is a second observation (see Shin, Paragraph [0017]).).

Claim 5, Shin in view of Heenan further teaches:
Causing the apparatus to allocate resources of the apparatus based, at least in part, on the observation further comprises causing the apparatus to: 
analyze resource consumption of the first module and the second module (Shin, Paragraph [0014], It would have been obvious to one of ordinary skill in the art for the vehicle 200 to determine resource consumption during light-pole matching or the road markings/lane marker matching for purposes of optimizing performance.); and 
allocate proportionally more resources to at least one of the first module or the second module in response to the analysis of resource consumption (Shin, Paragraph [0014], It would have been obvious to one of ordinary skill in the art for the vehicle 200 to dynamically shift resources to ).

Claim 6, Shin in view of Heenan further teaches:
Causing the apparatus to allocate resources of the apparatus based, at least in part, on the observation comprises causing the apparatus to: 
identify a model based, at least in part, on the calculated first observation and the calculated second observation (Shin, Paragraphs [0018] and [0026], Based on the first and second observations, i.e. the matching of pole truth objects and lane line truth objects, the vehicle identifies the steps of processing the matching to change the location and heading of the vehicle.  In the combination of Shin in view of Heenan, the combination combines data observed by the plurality of sensors and outputs a model of the data “seen” by the sensors (see Heenan, Paragraph [0067]).); and 
allocate resources according to the identified model (Shin, Paragraph [0014], It would have been obvious to one of ordinary skill in the art for the onboard computer 110 and/or controller 120 to have its resources allocated for performing the steps of Paragraphs [0018] and [0026] similarly to the resources of the ECU, in order to optimize the processing of the vehicle.).

Claim 7, Shin in view of Heenan further teaches:
The apparatus is further caused to: 
receive sensor data from at least one of a global positioning system (GPS) or inertial measurement unit (IMU) (Shin, Paragraph [0018]); and 
identify, at a third module, the coarse location based on the sensor data from the at least one of the GPS or IMU (Shin, Paragraph [0018], It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the resources (see Shin, Paragraph [0014]) utilized for receiving GPS data ); 
wherein causing the apparatus to allocate resources of the apparatus based, at least in part, on the observation further comprises causing the apparatus to allocate proportionally more resources to the first module, the second module, or the third module based, at least in part, on the observation and the coarse location identified at the third module (Shin, Paragraph [0018], When the vehicle 200 is matching data regarding light-poles, i.e. utilizing the first module, it effectively is allocating more resources to the first module versus the second module, because the vehicle 200 is may not be analyzing for road markings and/or lane markers.).

Claim 9, Shin teaches:
A computer program product (Shin, Fig. 1) comprising at least one non-transitory computer-readable storage medium (Shin, Fig. 1: 116) having computer-executable program code instructions stored therein (Shin, Paragraph [0015], The memory 116 can be any non-transitory computer-readable storage medium that stores instructions.), the computer-executable program code instructions comprising program code instructions to: 
receive sensor data (Shin, Paragraph [0015], The onboard computer 110 receives outputs from the sensors 107.  It is further noted that actuator systems 130 also includes sensors for sending dead reckoning information to estimate the vehicle’s location and heading (see Shin, Paragraph [0016]).) from a vehicle traveling along a road segment (Shin, Fig. 2: 200, 202), wherein the sensor data comprises first sensor data from a first sensor and second sensor data from a second sensor (Shin, Paragraph [0015], There are a plurality of sensors 107, which establish at least a first and second sensor.  ); 
determine a coarse location for the vehicle (Shin, Paragraph [0018], The vehicle 200 can us its positioning system, e.g. GPS, to estimate its location and orientation.  The estimated location is a coarse location.); 
identify one or more objects of the environment from the sensor data (Shin, Paragraph [0018], The vehicle 200 processes sensor data for determining the distance and angle of landmarks, e.g. 214 and 216, which are objects, e.g. light-poles 214 an d216 of Fig. 2.); 
compare the identified one or more objects from the first sensor data and the second sensor data with corresponding ground truth objects (Shin, Paragraph [0018], The vehicle 200 matches the positions of the landmarks in the map, i.e. truth objects, to the position of the same landmarks detected by the vehicle’s sensors, which include at least a first and second sensor.); 
calculate an observation in response to the comparison of the identified one or more objects with the corresponding ground truth objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation.), wherein the observation includes an accuracy of localization relative to the first sensor data and the second sensor data (Shin, Paragraph [0018], Utilizing the sensor data with known positions of the landmarks allows for the vehicle to determine its location and heading more accurately than using only GPS and/or dead reckoning techniques.  The determined vehicle location and heading that utilizes both sensor data and known positions of landmarks is either more, equal, or less accurate, i.e. the accuracy is relative, than the distance and angle of the vehicle determined by the sensors.); 
determine a location of the vehicle with a higher precision than the coarse location based, at least in part, on the observation (Shin, Paragraph [0018], The resulting vehicle location and heading is more accurate than only using GPS.); and 
allocate resources of the apparatus based, at least in part, on the observation (Shin, Paragraph [0018], The steps of retrieving map data, sensor data, and matching the map and sensor data may be performed by the vehicle ECU, which includes resources, e.g. processing power and/or memory (see Shin, Paragraph [0014]).).
Shin does not specifically teach:
The observation further includes an indication that the first sensor data has a relatively higher quality of object matching than the second sensor data; and
causing the apparatus to allocate resources comprises causing the apparatus to prioritize the first sensor data from the first sensor over the second sensor data from the second sensor based, at least in part, on the observation.
Heenan teaches:
The observation further includes an indication that the first sensor data has a relatively higher quality of object matching than the second sensor data (Heenan, Paragraphs [0013] and [0018], The system applies a confidence value to data based on how confident the apparatus is about the data from each sensing means.  The higher the confidence value, the relatively higher quality of object matching.); and
causing the apparatus to allocate resources comprises causing the apparatus to prioritize the first sensor data from the first sensor over the second sensor data from the second sensor based, at least in part, on the observation (Heenan, Paragraphs [0013] and [0018], The data from each sensing means is weighted according to the confidence value assigned to the data, effectively prioritizing the data having the higher confidence value over data having the relatively lower confidence value.  It is noted that either the first or second sensing means can have the relatively higher or lower confidence value based on the capabilities of the sensing means and the condition(s) of the environment, e.g. rain.).

The motivation would be to provide more reliable data (see Heenan, Paragraph [0011]) by giving preference to the sensing means having the more reliable sensing capabilities for varying conditions (see Heenan, Paragraph [0016]).

Claim 10, Shin in view of Heenan teaches:
The program code instructions to identify one or more objects of the environment from the sensor data comprise program code instructions to: 
using the on-board computer and instructions in memory (Shin, Paragraph [0015]), identify one or more pole objects in the environment from the sensor data (Shin, Paragraph [0018], The example landmarks from the sensor data include light-poles 214 and 216 of Fig. 2.); and 
using the on-board computer and instructions in memory (Shin, Paragraph [0015]), identify one or more lane line objects in the environment from the sensor data (Shin, Paragraph [0017], Other identifiable landmarks include lane dividers and road markings.).
Shin in view of Heenan does not explicitly teach:
A first algorithm of a first module and a second algorithm of a second module.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the resources (see Shin, Paragraph [0014]) utilized for analyzing sensor data (see Shin, Paragraphs [0015] and [0018]) to be separate, i.e. forming a first module operating a first algorithm and a second module operating a second algorithm, for analyzing pole objects and lane objects, respectively, as a matter of engineering choice.  Such a modification would not change the principal operation of the system for matching sensor data with stored map data, and would thus yield predictable results.  See MPEP 2144.04.

Claim 11, Shin in view of Heenan further teaches:
The program code instructions to compare the identified one or more objects from the first sensor and the second sensor data with corresponding ground truth objects comprise program code instructions to: 
compare the identified one or more pole objects in the environment with corresponding ground truth pole objects (Shin, Paragraph [0018], In the example of landmarks 214 and 216, the landmarks sensed by the vehicle sensors are compared to corresponding landmarks in the map, i.e. truth objects, which include light-poles (see Shin, Fig. 2, Paragraph [0017]).); and 
compare the identified one or more lane line objects in the environment with corresponding ground truth lane line objects (Shin, Paragraph [0018], In the example of landmarks 214 and 216, the landmarks sensed by the vehicle sensors are compared to corresponding landmarks in the map, i.e. truth objects, which include road markings and lane markers (see Shin, Fig. 2, Paragraph [0017]).).

Claim 12, Shin in view of Heenan further teaches:
The program code instructions to calculate an observation in response to the comparison of the identified one or more objects with the corresponding ground truth object comprises program code instructions to: 
calculate a first observation in response to the comparison of the identified one or more pole objects in the environment with the corresponding ground truth pole objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation, so the matching of light-poles from sensor data with light-poles from map data is a first observation.); and 
calculate a second observation in response to the comparison of the identified one or more lane line objects in the environment with corresponding ground truth lane line objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation, so the matching of road markings and/or lane markers is a second observation (see Shin, Paragraph [0017]).).

Claim 13, Shin in view of Heenan further teaches:
The program code instructions to allocate resources of the apparatus based, at least in part, on the observation further comprises program code instructions to: 
analyze resource consumption of the first module and the second module (Shin, Paragraph [0014], It would have been obvious to one of ordinary skill in the art for the vehicle 200 to determine resource consumption during light-pole matching or the road markings/lane marker matching for purposes of optimizing performance.); and 
allocate proportionally more resources to at least one of the first module or the second module in response to the analysis of resource consumption (Shin, Paragraph [0014], It would have been obvious to one of ordinary skill in the art for the vehicle 200 to dynamically shift resources to either the light-pole matching or the road markings/lane marker matching, based on availability of processing power.).

	Claim 14, Shin in view of Heenan teaches:
The program code instructions to allocate resources of the apparatus based, at least in part, on the observation comprise program code instructions to: 
identify a model based, at least in part, on the calculated first observation and the calculated second observation (Shin, Paragraphs [0018] and [0026], Based on the first and second observations, ); and 
allocate resources according to the identified model (Shin, Paragraph [0014], It would have been obvious to one of ordinary skill in the art for the onboard computer 110 and/or controller 120 to have its resources allocated for performing the steps of Paragraphs [0018] and [0026] similarly to the resources of the ECU, in order to optimize the processing of the vehicle.).

Claim 15, Shin in view of Heenan further teaches:
Program code instructions to: 
receive sensor data from at least one of a global positioning system (GPS) or inertial measurement unit (IMU) (Shin, Paragraph [0018]); and 
identify, at a third module, the coarse location based on the sensor data from the at least one of the GPS or IMU (Shin, Paragraph [0018], It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the resources (see Shin, Paragraph [0014]) utilized for receiving GPS data to be separate, i.e. forming a third module, for analyzing GPS data to estimate location and orientation, as a matter of engineering choice.  Such a modification would not change the principal operation of the system for matching sensor data with stored map data, and would thus yield predictable results.  See MPEP 2144.04.); 
wherein the program code instructions to allocate resources of the apparatus based, at least in part, on the observation comprises program code instructions to allocate proportionally more resources to the first module, the second module, or the third module based, at least in part, on the observation and the coarse location identified at the third module (Shin, Paragraph [0018], When the ).

Claim 17, Shin teaches:
A method (Shin, Fig. 1) comprising: 
receiving sensor data (Shin, Paragraph [0015], The onboard computer 110 receives outputs from the sensors 107.  It is further noted that actuator systems 130 also includes sensors for sending dead reckoning information to estimate the vehicle’s location and heading (see Shin, Paragraph [0016]).) from a vehicle traveling along a road segment (Shin, Fig. 2: 200, 202), wherein the sensor data comprises first sensor data from a first sensor and second sensor data from a second sensor (Shin, Paragraph [0015], There are a plurality of sensors 107, which establish at least a first and second sensor.  Additionally, sensors in actuator systems 130 also establish a plurality of sensors (see Shin, Paragraph [0016]).); 
identifying one or more objects of the environment from the sensor data (Shin, Paragraph [0018], The vehicle 200 processes sensor data for determining the distance and angle of landmarks, e.g. 214 and 216, which are objects, e.g. light-poles 214 an d216 of Fig. 2.); 
determining a coarse location of the vehicle (Shin, Paragraph [0018], The vehicle 200 can us its positioning system, e.g. GPS, to estimate its location and orientation.  The estimated location is a coarse location.); 
comparing the identified one or more objects from the first sensor data and the second sensor data with corresponding ground truth objects (Shin, Paragraph [0018], The vehicle 200 matches the positions of the landmarks in the map, i.e. truth objects, to the position of the same landmarks detected by the vehicle’s sensors, which include at least a first and second sensor.); 
calculating an observation in response to the comparison of the identified one or more objects with the corresponding ground truth objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation.), wherein the observation includes an accuracy of localization relative to the first sensor data and the second sensor data (Shin, Paragraph [0018], Utilizing the sensor data with known positions of the landmarks allows for the vehicle to determine its location and heading more accurately than using only GPS and/or dead reckoning techniques.  The determined vehicle location and heading that utilizes both sensor data and known positions of landmarks is either more, equal, or less accurate, i.e. the accuracy is relative, than the distance and angle of the vehicle determined by the sensors.); 
determining a location of the vehicle with a higher precision than the coarse location based, at least in part, on the observation (Shin, Paragraph [0018], The resulting vehicle location and heading is more accurate than only using GPS.); and 
allocating resources of the apparatus based, at least in part, on the observation (Shin, Paragraph [0018], The steps of retrieving map data, sensor data, and matching the map and sensor data may be performed by the vehicle ECU, which includes resources, e.g. processing power and/or memory (see Shin, Paragraph [0014]).).
Shin does not specifically teach:
The observation further includes an indication that the first sensor data has a relatively higher quality of object matching than the second sensor data; and
causing the apparatus to allocate resources comprises causing the apparatus to prioritize the first sensor data from the first sensor over the second sensor data from the second sensor based, at least in part, on the observation.
Heenan teaches:
The observation further includes an indication that the first sensor data has a relatively higher quality of object matching than the second sensor data (Heenan, Paragraphs [0013] and [0018], The system applies a confidence value to data based on how confident the apparatus is about the data from each sensing means.  The higher the confidence value, the relatively higher quality of object matching.); and
causing the apparatus to allocate resources comprises causing the apparatus to prioritize the first sensor data from the first sensor over the second sensor data from the second sensor based, at least in part, on the observation (Heenan, Paragraphs [0013] and [0018], The data from each sensing means is weighted according to the confidence value assigned to the data, effectively prioritizing the data having the higher confidence value over data having the relatively lower confidence value.  It is noted that either the first or second sensing means can have the relatively higher or lower confidence value based on the capabilities of the sensing means and the condition(s) of the environment, e.g. rain.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shin by integrating the teaching of a sensing apparatus as taught by Heenan.
The motivation would be to provide more reliable data (see Heenan, Paragraph [0011]) by giving preference to the sensing means having the more reliable sensing capabilities for varying conditions (see Heenan, Paragraph [0016]).

Claim 18, Shin in view of Heenan teaches:
Identifying one or more objects of the environment from the sensor data comprises: 
using the on-board computer and instructions in memory (Shin, Paragraph [0015]), identifying one or more pole objects in the environment from the sensor data (Shin, Paragraph [0018], The example landmarks from the sensor data include light-poles 214 and 216 of Fig. 2.); and 
using the on-board computer and instructions in memory (Shin, Paragraph [0015]), identifying one or more lane line objects in the environment from the sensor data (Shin, Paragraph [0017], Other identifiable landmarks include lane dividers and road markings.).
Shin in view of Heenan does not explicitly teach:
A first algorithm of a first module and a second algorithm of a second module.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the resources (see Shin, Paragraph [0014]) utilized for analyzing sensor data (see Shin, Paragraphs [0015] and [0018]) to be separate, i.e. forming a first module operating a first algorithm and a second module operating a second algorithm, for analyzing pole objects and lane objects, respectively, as a matter of engineering choice.  Such a modification would not change the principal operation of the system for matching sensor data with stored map data, and would thus yield predictable results.  See MPEP 2144.04.

Claim 19, Shin in view of Heenan further teaches:
Comparing the identified one or more objects from the first sensor data and the second sensor data with corresponding ground truth objects comprises: 
comparing the identified one or more pole objects in the environment with corresponding ground truth pole objects (Shin, Paragraph [0018], In the example of landmarks 214 and 216, the landmarks sensed by the vehicle sensors are compared to corresponding landmarks in the map, i.e. truth objects, which include light-poles (see Shin, Fig. 2, Paragraph [0017]).); and 
comparing the identified one or more lane line objects in the environment with corresponding ground truth lane line objects (Shin, Paragraph [0018], In the example of landmarks 214 and 216, the landmarks sensed by the vehicle sensors are compared to corresponding landmarks in the map, i.e. truth objects, which include road markings and lane markers (see Shin, Fig. 2, Paragraph [0017]).).

Claim 20, Shin in view of Heenan further teaches:
Calculating an observation in response to the comparison of the identified one or more objects with the corresponding ground truth objects comprises: 
calculating a first observation in response to the comparison of the identified one or more pole objects in the environment with the corresponding ground truth pole objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation, so the matching of light-poles from sensor data with light-poles from map data is a first observation.); and 
calculating a second observation in response to the comparison of the identified one or more lane line objects in the environment with corresponding ground truth lane line objects (Shin, Paragraph [0018], The matching of the landmarks from the sensors with the landmarks in the map data is an observation, so the matching of road markings and/or lane markers is a second observation (see Shin, Paragraph [0017]).).

Claim 21, Shin in view of Heenan further teaches:
Causing the apparatus to allocate resources comprises causing the apparatus to allocate relatively more of at least one of processor capacity, memory capacity, or communications bandwidth to the first sensor data from the first sensor over the second sensor data from the second sensor based, at least in part, on the observation (Heenan, Fig. 4, Paragraph [0060], For different ranges and confidence values, the weighting factor for a given sensor data may have a weighting factor of 0, as can be seen in Fig. 4, which is based on the effective ranges of the first and second sensing means (see Heenan, Fig. 2).  By weighing a sensor at 0, the system effectively allocates relatively more processor capacity and memory capacity to non-zero weighted data versus zero weighted data during the fusion ).

Claim 22, Shin in view of Heenan further teaches:
The first sensor is a first sensor type selected from the group of an image sensor and a Light Detection and Ranging (LiDAR) sensor, wherein the second sensor is a second sensor type selected from the group of an image sensor and a Light Detection and Ranging (LiDAR) sensor, and wherein the first sensor type is different from the second sensor type (Heenan, Paragraph [0053], The system may utilize a video camera 13 and a LIDAR sensor 14, which may be a first and second sensor, or a second and first sensor, respectively.).

Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683